Citation Nr: 1618799	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  04-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1946 to August 1947 and from April 1951 to July 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in October 2007, the Board denied the Veteran's application to reopen the claim of service connection for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in January 2008, the Court granted a Joint Motion to Remand and remanded the case to the Board.

In May 2008, the Board remanded the claim for further development.  After the development was completed, in a decision in May 2009, the Board denied the claim to reopen.  The Veteran then appealed the Board's decision to the Court.  In an Order, dated in November 2009, the Court granted a Joint Motion to Remand and remanded the case to the Board.

The Board then remanded the case for further development in March 2010.  In October 2012, the Board reopened the claim and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination in August 2015 in order to determine the etiology of his right knee disability, but he did not attend the examination.  His attorney stated that he suffered from severe paranoia and it was not clear whether his spouse, who did not drive, would be able to drive him to the examination.  His attorney requested that a VA examiner conduct the examination at the Veteran's home.

A review of the record demonstrates that in June 2015, the Veteran was driven to the VA medical center by a nurse for an annual appointment, but that he had not sought medical care for a number of years.

In light of the Veteran's sensitive situation, any accommodation available, to include providing transportation to the VA for a VA examination, or an in-home examination, should be investigated.  If no such option were to be available, a VA opinion as to the Veteran's service connection claim should still be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran submit new VA Form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying all relevant private treatment records in support of his claim.  Attempt to obtain all identified records.  If records cannot be obtained, provide the Veteran with notice of the unavailability of all missing records.

2.  Attempt to schedule the Veteran for a VA examination, either by providing transportation for him to a VA medical center or by sending an examiner to the Veteran's home.  If it is not possible for the Veteran to attend a VA examination, forward the claims file to a VA examiner for an etiological opinion.  

The examiner should thoroughly review the claims file and provide a rationale for the following:
a)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's right knee disability was caused or aggravated by his service, to include consideration of a) the service treatment records showing a December 1946 fracture of the right ankle, b) the Veteran's statements that when he injured his right ankle in service he also injured his right knee and has experienced right knee pain since service, the c) the March 1985 treatment record showing his report of a right ankle and knee injury that began in service, and d) the July 1985 VA examination when the Veteran reported that he had injured both his right ankle and right knee while in service and had undergone a procedure that involved placing a tube in his right leg near his knee?

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's right knee disability was caused or aggravated by his service-connected right ankle disability, to include consideration of the 1985 treatment records showing residuals of a fracture to the right ankle and early degenerative change of the right knee?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




